chanoNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of claims 15 and 20 that “wherein the trim has elasticity, and the trim is configured to be deformed when it comes into contact with the vertical beam, thereby generating an elastic force, and the elastic force causes the trim to be clamped on the vertical beam” is not understood.  It is not clear how a mere contact of the trim with the vertical beam will general elastic force as claims 15 and 20 suggest.  Applicant in figure 17 shows a force “F”; however it is not clear what is generating such force.  Additionally, it is unclear how the trim is “clamped” onto the vertical beam.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, 10, 12, 15, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 4, “the body” in line 1 and “the front panel” in line 4 lack proper antecedent basis. Regarding claim 5, lines 4-5, “the wing edge is configured to be able to rotate around the first connecting portion relative to the body” is vague and indefinite. The wing edge is fixedly connected to the first connecting portion, not rotate around the first connection portion as claimed. Regarding claim 6,  “the wing edge is configured to be covered on a side surface of the vertical beam” is vague and indefinite since the wing edge is not to be covered rather it IS the cover.   Regarding claim 9, line 4, “… the body through second connecting portions” is vague and indefinite because “second connecting portions” infers there is first connecting portion; however, claim 9 and claims 1-3 from which claim 9 depends, does not recite a first connection portion.  Consequently, it is unclear in claim 9 whether or not first connecting portion exist.  Claim 10 is also rejected since it depends from rejected claim 9.  Regarding claim 12, the recited “second tear line” is vague and indefinite because “second tear line” infers there’s a first tear line; however, claim 1 from which claim 12 depends does not recite a first tear line. Consequently, it is unclear in claim 12 whether or not a first tear line exist.    In claims 15 and 20, the recitation “the trim is configured to be deformed when it comes into contact with the vertical beam, thereby generating an elastic force, and the elastic force causes the trim to be clamped on the vertical beam” is vague and indefinite because the mere contact of the trim with the vertical beam does not generate elastic force as the claim suggests. An external force (e.g. pulling force on the trim) on the elastic trim generates such elastic force on the trim.   Regarding claim 22, “the front panel” in line 3 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 13-16, and 21 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zenkich (US Publication no. 20070089819).   Zenkich discloses a trim (covering 1, figures 3-8)  for being covered on a vertical beam (11) of a shelving system, wherein the trim is matched with the shape of the vertical beam, and the trim is configured such that when the trim is covered on the vertical beam, a force (magnetic force see paragraph [0019]) is generated between the trim and the vertical beam, the trim is fixed on the vertical beam with the force and the trim is covered on at least part of the surface of the vertical beam (Zenkich in paragraph [0019] discloses “the covering member 1 functions by fitting securely over a shelf standard 11. This fit can be attained in numerous ways, as shown in FIGS. 4-8. As shown in FIG. 4, covering member 1 may have a magnetic attachment member 20 that allows covering member 1 to be magnetically attached to a shelf standard 11. The covering member 1 may be flexed or splayed into an open, arched position and then released into a closed position over the shelf standard.”.   
Regarding claim 2, the trim of claim 1, Zenkich discloses the trim (1) which is an injection molded piece containing a magnetic material (see paragraph [0020] where Zenkich discloses “The covering member 1 could be made from rubber, plastic, composite or other material. Any material which provides the necessary attributes to enable the secure fitting of the covering member 1 to the shelf standard 11 is contemplated. The covering member 1 could be made from a rubber polymer resin that is magnetized and/or laminated. The covering member 1 may be made from a flexible plastic that would allow the side 3 and second side 5 to splay such that the strip would arch open and then clamp on the shelf standard 11. The covering member 1 could be made from an injection molded suitable material such that the covering member has tabs on the backside 7.”)
Regarding claim 3, the trim of claim 2, Zenkich discloses the trim (1) comprising a body (8), wherein the body is in a long strip shape, the shape of the body is matched with a front panel, with slotted holes, of the vertical beam, and the body is configured to be covered on the front panel of the vertical beam (figure 3).  
Regarding claim 9, the trim of claim 3, Zenkich discloses wherein the trim (figures 6 or 7) further comprises a first side edge (26, figure 6 or 30, figure 7) and a second side edge (28, figure 6 or 32, figure 7), the first side edge and the second side edge are respectively connected to two opposite sides of the body (7, figures 6 and 8) along its length direction, and the first side edge and the second side edge are respectively connected to the body through second connecting portions (the bend portions between 7 and sides 26 and 28 in figure 6 or sides 20 and 32 in figure 7).  
Regarding claim 10, the trim of claim 9, Zenkich discloses wherein the second connecting portions are in arc shapes (30 and 32, figure 7).  
Regarding claim 13, The trim of claim 1, Zenkich discloses in the paragraphs “ [0019] Generally, the covering member 1 functions by fitting securely over a shelf standard 11. This fit can be attained in numerous ways, as shown in FIGS. 4-8. As shown in FIG. 4, covering member 1 may have a magnetic attachment member 20 that allows covering member 1 to be magnetically attached to a shelf standard 11.”  and “[0020] The covering member 1 could be made from rubber, plastic, composite or other material. Any material which provides the necessary attributes to enable the secure fitting of the covering member 1 to the shelf standard 11 is contemplated. The covering member 1 could be made from a rubber polymer resin that is magnetized and/or laminated.”. Consequently, from the above disclosure,  Zenkich discloses wherein at least part of the trim is made of a magnetic material.  
Regarding claim 14, the trim of claim 13, Zenkich discloses wherein the trim is provided with a plurality of magnetic portions (7, 26, and 28), and the magnetic portions are made of magnetic materials (see discussion above where Zenkich discloses The covering member 1 could be made from a rubber polymer resin that is magnetized” in paragraph [0020]).  
Regarding claim 15,  the trim of claim 1, Zenkich discloses wherein the trim has elasticity (rubber polymer resin see paragraph [0020]) , and the trim is configured to be deformed when it comes into contact with the vertical beam, thereby generating an elastic force, and the elastic force causes the trim to be clamped on the vertical beam (see paragraph [0020] where Zenkich discloses “The covering member 1 may be made from a flexible plastic that would allow the side 3 and second side 5 to splay such that the strip would arch open and then clamp on the shelf standard 11”).  
Regarding claim 16, the trim of claim 15, Zenkich discloses wherein the trim comprises a body (7), a first side edge and a second side edge (3 and 5 figure 2, or 26 and 28, figure 6 or 30 and 32, figure 7), wherein the first side edge and the second side edge are respectively connected to two opposite sides of the body along its length direction, and the first side edge and the second side edge are configured such that the spacing between the two side edges changes under the action of an external force, and the spacing between the two side edges returns to an original state when the external force disappears (see paragraph [0020] where Zenkich discloses “The covering member 1 may be made from a flexible plastic that would allow the side 3 and second side 5 to splay such that the strip would arch open and then clamp on the shelf standard 11”).  
.  Regarding claim 21, Zenkich discloses a shelving system (figure 3), comprising: a horizontal beam (unlabeled horizontal beam attached to shelf standard 11 in figure 3); a vertical beam (shelf standard 11, figure 3) which is connected to the horizontal beam; and a trim (8) which is covered on at least part of the surface of the vertical beam, wherein at least part of the trim contains a magnetic material (20, figure 4), such that the trim is fixed on the vertical beam by a magnetic force generated by contact between the trim and the vertical beam.
Claims 1, 11, and 18 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (US Patent no. 6644609).  Scott discloses a trim (50, figure 5) for being covered on a vertical beam (10, figure 4) of a shelving system, wherein the trim is matched with the shape of the vertical beam, and the trim is configured such that when the trim is covered on the vertical beam, a force (adhesive force, see column 5, lines 38-45) is generated between the trim and the vertical beam, the trim is fixed on the vertical beam with the force and the trim is covered on at least part of the surface of the vertical beam. 
Regarding claim 11, the trim of claim 1, Scott discloses the trim (50, figure 5) provided with at least one first tear line (7, figure 5), the first tear line is perpendicular to the length direction of the trim, and the trim is configured to be able to be broken along the first tear line under the action of an external force (cutting tool, column 5, lines 65-67 through column 6, lines 1-5).
Regarding claim 18, Scott discloses a vertical beam assembly, comprising: a vertical beam (10, figure 2) which comprises a front panel and two side surfaces, wherein the two side surfaces are respectively located on two opposite sides of the front panel along its length direction, such that the cross-section of the vertical beam is U-shaped (10, figure 2); and a trim (50) which is covered on at least part of the surface of the vertical beam, wherein the trim is configured such that by using a force (adhesive force, see column 5, lines 38-45) generated by contact between the trim and the vertical beam, the trim is fixed on the vertical beam.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zenkich (US Publication no. 20070089819) in view of Nilsson et al (US Patent no. 10610016).  Zenkich discloses a trim assembly comprising all the claimed features of applicant’s device as discussed above.
Regarding claims 4 and 22,  Zenkich discloses “[0023] The covering member 1 might have additional finished properties such as beveled edges on the side 3 and the second side 5, prints on the front 8, and/or a coating on the front 8 to match the shelf unit or area in which the shelf unit is to be placed.”  However, Zenkich does not disclose wherein the body comprises a first surface and a second surface that are oppositely provided, the width of the first surface is greater than the width of the second surface, and the first surface is configured to be in contact with the front panel of the vertical beam.  
Nilsson teaches in a trim (15’, figures 11 and 12) for being covered on a vertical beam (11,figure 4) of a shelving system, wherein the trim is matched with the shape of the vertical beam; wherein the trim includes a body (figure 11) wherein the body comprises a first surface (17, figure 11) and a second surface (31, figure 11) that are oppositely provided, the width of the first surface (17) is greater than the width of the second surface (31, figure 11), and the first surface is configured to be in contact with the front panel of the vertical beam (11). Such provision of the widths of the second surface relative to the first surface has the well-known advantage providing a smooth transitioning of the outer/second surface of trim with the exterior surface of the beam for aesthetic purposes.
It would have been obvious to one of ordinary skilled in the art to have modify the shape of the trim of Zenkich such that the body comprises a first surface and a second surface that are oppositely provided, the width of the first surface is greater than the width of the second surface, and the first surface is configured to be in contact with the front panel of the vertical beam as taught by Nilsson for the well-known advantage of  providing a smooth transitioning of the outer/second surface of trim with the exterior surface of the beam for aesthetic purposes.
Regarding claim 18, Zenkich discloses a vertical beam assembly, comprising: a vertical beam which comprises a front panel and a trim which is covered on at least part of the surface of the vertical beam, wherein the trim is configured such that by using a force generated by contact between the trim and the vertical beam, the trim is fixed on the vertical beam.  
However, Zenkich is silent as to the vertical beam being U-shaped defined by a front panel and two side surfaces. Nilsson teaches the vertical beam (11, figure 4) is of U-shaped defined by a front panel and two side surfaces.  It would have been obvious to one of ordinary skilled in the art to have modify the vertical beam of Zenkich such that it is of U-shaped as such vertical beam in shelving systems are conventional and well-known in the art as demonstrated by Nilsson.    
Regarding claim 19, the vertical beam assembly of claim 18, in the Zenkich and Nilsson combination above, Zenkich discloses wherein at least part of the trim (1) is made of a magnetic material (see paragraph [0020] where Zenkich discloses “The covering member 1 could be made from rubber, plastic, composite or other material. Any material which provides the necessary attributes to enable the secure fitting of the covering member 1 to the shelf standard 11 is contemplated. The covering member 1 could be made from a rubber polymer resin that is magnetized and/or laminated. The covering member 1 may be made from a flexible plastic that would allow the side 3 and second side 5 to splay such that the strip would arch open and then clamp on the shelf standard 11. The covering member 1 could be made from an injection molded suitable material such that the covering member has tabs on the backside 7.”)
Regarding claim 20, the vertical beam assembly of claim 18, Zenkich discloses wherein the trim has elasticity (rubber polymer resin see paragraph [0020 discussed above) , and the trim is configured to be deformed when it comes into contact with the vertical beam, thereby generating an elastic force, and the elastic force causes the trim to be clamped on the vertical beam (see paragraph [0020] where Zenkich discloses “The covering member 1 may be made from a flexible plastic that would allow the side 3 and second side 5 to splay such that the strip would arch open and then clamp on the shelf standard 11”).  
Claims 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Zenkich (US Publication no. 20070089819) in view of Anderson et al (US Publication no.  20030170594).  
Regarding claim 5, the trim of claim 3, Zenkich discloses wherein the trim (trim shown in figure 6) further comprises at least one wing edge (26 or 28), one of the at least one wing edge is provided on one side of the body (7) along the length direction of the body, the wing edge is connected to the body through a first connecting portion (bends between 26 and 7 and 28 and 7, figure 6).  However, Zenkich does not disclose the wing edge is configured to be able to rotate around the first connecting portion relative to the body.  
 Anderson discloses a trim (12) for furniture made of magnetic material (see abstract) wherein the trim (12) further comprises at least one wing edge (52, figure 10), one of the at least one wing edge is provided on one side of the body along the length direction of the body, the wing edge is connected to the body through a first connecting portion (20, figures 1 and 1A), and the wing edge is configured to be able to rotate around the first connecting portion relative to the body (figure 10);  and such first connecting portion (20) has the advantage of allowing the trim (12) “easier to fold over a corner or edge, such as the edge 17 between surfaces 18a and 18b in FIG. 2” (see Anderson paragraph [0031]). 
It would have been obvious to one of ordinary skilled in the art to have modify the trim of Zenkich such that connecting portion is provided between the wing edge and the body to allow for rotation therebetween to facilitate easy fold over a corner or edge as taught to be desirable by Anderson.
Regarding claim 6, the trim of claim 5, in the Zenkich and Anderson combination above, Anderson discloses wherein the trim (12) has an unfolded state (figure 1) and a folded state (figure 10), in the unfolded state, the wing edge is flush with the body (figure 10; in the folded state, the wing edge and the body form an angle, and the wing edge is configured to be covered on a side surface of the vertical structure (18, figure 10).  
Regarding claim 7, the trim of claim 5, in the Zenkich and Anderson combination above, Anderson discloses wherein the first connecting portion is V-shaped (20, figure 1A), and the thickness of the first connecting portion (20, figure 1A) is less than the thickness of the body (16, figure 1A) and the thickness of the wing edge (12b, figure 1A).  
Regarding claim 8, the trim of claim 6, in the Zenkich and Anderson combination above, Zenkich discloses wherein the at least one wing edge comprises a first wing edge (26, figure 6) and a second wing edge (28, figure 6), and the first wing edge and the second wing edge are respectively located on two opposite sides of the body (7, figure 6) along the length direction.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zenkich (US Publication no. 20070089819) in view of Toth et al (US Patent no. 3532212).  Zenkich discloses a shelf and trim assembly comprising all the claimed features of applicant’s device.  Additionally, Zenkich discloses “[0025] As another example, the covering member 1 can be cut into desired lengths by the customer. Alternatively or additionally, the covering member 1 could be pre-cut to be the length and width of a specific shelf standard 11 and included as part of a shelving kit. Alternatively or additionally, the covering member 1 included in a kit might have indications on the backside 7, as previously described, to guide the user in accurately cutting the chosen length.”
However, Zenkich does not specifically wherein the trim is provided with at least one first tear line, the first tear line is perpendicular to the length direction of the trim, and the trim is configured to be able to be broken along the first tear line under the action of an external force (per claim 11) or  wherein the trim is provided with at least one second tear line, the second tear line is parallel to the length direction of the trim, and the trim is configured to be able to be broken along the second tear line under the action of an external force (per claim 12)
Toth discloses a trim (40) for a U-shaped vertical standard (13) comprising trim tear line (41, figures 6 and 7) perpendicular to the length direction of the trim and second trim tear lines (41, figures 6 and 7) parallel to the length of the direction of the trim;  and “The beveled or rounded edges of adjacent plug button caps 35 are joined with relatively thin sections of material 41 such that individual buttons can easily be cut from the sheet, as with a scissors, or particular groupings of buttons can be readily cut from the sheet.” (Toth, column 2, lines 40-45)
It would have been obvious to one of ordinary skilled in the art to have provided the trim of Zenkich with trim tear line that are perpendicular to the length direction of the trim for adjusting the length of the trim and trim tear line that are parallel to the length direction of the trim for adjusting the width of the trim as taught by Toth and preferred by Zenkich. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zenkich (US Publication no. 20070089819) in view of Klacking (US Patent no.11426000). Zenkich discloses a trim for being covered on a vertical beam of a shelving system comprising all the claimed features of applicant’s device.  Additionally, Zenkich discloses wherein the trim is flexible (see Zenkich paragraph [0020] “The covering member 1 may be made from a flexible plastic that would allow the side 3 and second side 5 to splay such that the strip would arch open and then clamp on the shelf standard 11. “ ).  However, Zenkich does not disclose the trim is configured to be able to be rolled up to form a cylinder.  Klacking  discloses a flexible trim (30, figure 3) having a magnetic material (32) for magnetically attachment to a shelving unit (20) wherein the trim is configured to be able to be rolled up to form a cylinder (figure 3)  wherein “Rolling the protective strip 30 may make it easy to transport and attach to a shelving unit 20 or other fixture.” (see Klacking, column 2, lines 15-18).. It would have been obvious to one of ordinary skilled in the art to have modify the trim of Zenkich such that it is flexible and configured to be rolled up to form a cylinder for ease in transport and attachment to a shelving unit as taught to be desirable by Klacking.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bessinger et al (US Patent no. 4966343 ) discloses a trim (24, figure 3) for being covered on a vertical beam (22,figure 2) of a shelving system, wherein the trim is matched with the shape of the vertical beam, and the trim is configured such that when the trim is covered on the vertical beam, a force (biasing force of legs 24h and 24g, figure 3 on beam, see column 4, lines 8-30) is generated between the trim and the vertical beam, the trim is fixed on the vertical beam with the force and the trim is covered on at least part of the surface of the vertical beam. Bryan (US Publication no. 20180279806) discloses a flexible trim (200, figure 4A and 4B) configured to be able to be rolled up to form a cylinder (figure 4B) for “a more manageable storage” (see Bryan, paragraph [0029]).
 Herron, III et al (US Patent no. 6196141 ) discloses a trim (33, 35, 37, figure 9 or 34, figure 10) for being covered on a vertical beam (2) of a shelving system (figure 10), wherein the trim is matched with the shape of the vertical beam, and the trim is configured such that when the trim is covered on the vertical beam, a force (hooking force by hooks 55 or 57, figures 19 and 20) is generated between the trim and the vertical beam, the trim is fixed on the vertical beam with the force and the trim is covered on at least part of the surface of the vertical beam.  
Fernandez (US Patent no. 8434629) discloses a shelving system (figure 33), comprising: a horizontal beam (110); a vertical beam (104) which is connected to the horizontal beam.
Remaining cited art of record further demonstrate coverings/trims for vertical standards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc